The opinion of the court was delivered by
Hopkins, J.:
This is an original action in mandamus to compel the city commissioners of Arkansas City to provide facilities for the operation of a city court in accordance with the provisions of senate bill No. 504, passed by the legislature of 1925.'
The act purports to establish a court in the city of Arkansas City with civil and criminal jurisdiction, civil jurisdiction limited to actions for the recovery of money and specific personal property to the amount of $1,000. It provides for the election of a judge at a salary of $2,000 per annum, and an allowance of $50 per month, or so much thereof as, in the discretion of the judge, is necessary for and on account of clerk hire. It prescribes the procedure and details for the organization and maintenance of the court, and requires the city to furnish a court room and pay the necessary incidental expenses for its conduct.
*592The defendants contend that the act is in conflict with section 17, article 2 of the constitution, which reads:
“All laws of a general nature shall have a uniform operation throughout the state; and in all cases where a general law can be made applicable, no special law shall be enacted; and whether or not a law enacted is repugnant to this provision of the constitution shall be construed and determined by the courts of the state.”
An agreed statement of facts recites:
That Arkansas City is a city of the second class with a population of approximately 14,000 inhabitants; that it is in the nineteenth judicial district, the population of the district being approximately 65,000 inhabitants; that Winfield, the county seat, is fourteen miles distant; that three terms of court are held each year in Cowley county; that approximately one-half the population of the county lives in and adjacent to Arkansas City; that the district court had on its trial docket at the beginning of the November, 1924, term, of court, 415 civil cases, of which 232 came from Arkansas City and immediate vicinity; that Arkansas City is in the southwest corner of the county five miles from the Sumner county line and three and one-half miles from the Oklahoma state line; that a large amount of litigation that arises in Arkansas City would be within the jurisdiction of the court created by the act in question ; that the state of the docket of the district court for November, 1924, is typical of the usual and ordinary business of that court.
A similar controversy was determined in The State v. Nation, 78 Kan. 394, 96 Pac. 659, which involved an act, the purpose of which was to establish a court of record in the city of Chanute. Similar arguments were made in support of that act as are made in the instant case to uphold the theory that a general law could not be made applicable. The court thought otherwise and determined that the act was void because repugnant to the provisions of the constitution.
The plaintiff, while admitting that some of the facts upon which the instant case is submitted áre identical with the facts discussed in the Chanute case, contends that there are other facts which differentiate it from that case. It is argued that because of certain peculiar conditions existing in Arkansas City a general law could not reasonably be made to apply. It was likewise insisted in the Chanute case that owing to the peculiar conditions existing in that city a general law could not be made applicable, but this court said in *593the opinion, “It is difficult to perceive why the reasons based upon the peculiarity of local conditions, if sufficient to uphold special legislation creating city courts, would not sustain special legislation upon other important affairs of local administration and government, among which are the establishment and maintenance of schools; but this court has decided that a special act establishing a high school for a particular county is invalid, as the end sought may be reached by a general law.” (p. 398.)
Similar matters were carefully and well considered in Anderson v. Cloud County, 77 Kan. 721, 95 Pac. 583, and The State, ex rel., v. Deming, 98 Kan. 420, 158 Pac. 34. (See, also, Gustafson v. McPherson County, 88 Kan. 335, 128 Pac. 186; Patrick v. Haskell County, 105 Kan. 153, 181 Pac. 611.)
We find nothing in the instant case to warrant a different conclusion from that reached in the cited cases.
The writ is denied.